AFTER REMAND FROM SUPREME COURT
ROBERTSON, Presiding Judge.
Our supreme court has now overruled State ex rel. Steele v. Board of Education of Fairfield, 252 Ala. 254, 40 So.2d 689 (1949), which held § 16-24-12, Code 1975, to be inapplicable to tenured teachers and reversed the prior judgment of this court and remanded this ease for further proceedings. Application for rehearing was overruled by the supreme court on March 26, 1993.
On remand to this court and on authority of Ex parte Jackson, 625 So.2d 425 (Ala. 1992), we now reverse the judgment of the *431trial court and remand with instructions that the trial court grant the writ of mandamus and direct the Alabama State Tenure Commission to reverse the action of the Board of School Commissioners of Mobile County canceling Ms. Jackson’s teaching contract.
REVERSED AND REMANDED WITH INSTRUCTIONS.
THIGPEN and YATES, JJ., concur.